UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 0523 The Dreyfus Fund Incorporated (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2011-June 30, 2012 Item 1. Proxy Voting Record The Dreyfus Fund Incorporated AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 18, 2012 Meeting Type: Annual Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel T. Byrne For For Management 2 Elect Director Dwight D. Churchill For For Management 3 Elect Director Sean M. Healey For For Management 4 Elect Director Harold J. Meyerman For For Management 5 Elect Director William J. Nutt For For Management 6 Elect Director Tracy P. Palandjian For For Management 7 Elect Director Rita M. Rodriguez For For Management 8 Elect Director Patrick T. Ryan For For Management 9 Elect Director Jide J. Zeitlin For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Ratify Auditors For For Management AMAZON.COM, INC. Ticker: AMZN Security ID: 023135106 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey P. Bezos For For Management 2 Elect Director Tom A. Alberg For For Management 3 Elect Director John Seely Brown For For Management 4 Elect Director William B. Gordon For Against Management 5 Elect Director Jamie S. Gorelick For For Management 6 Elect Director Blake G. Krikorian For For Management 7 Elect Director Alain Monie For For Management 8 Elect Director Jonathan J. Rubinstein For Against Management 9 Elect Director Thomas O. Ryder For For Management 10 Elect Director Patricia Q. Stonesifer For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Report on Climate Change Against Against Shareholder 14 Report on Political Contributions Against Against Shareholder AMERICAN EXPRESS COMPANY Ticker: AXP Security ID: 025816109 Meeting Date: APR 30, 2012 Meeting Type: Annual Record Date: MAR 01, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. Barshefsky For For Management 1.2 Elect Director U.M. Burns For For Management 1.3 Elect Director K.I. Chenault For For Management 1.4 Elect Director P. Chernin For For Management 1.5 Elect Director T.J. Leonsis For For Management 1.6 Elect Director J. Leschly For For Management 1.7 Elect Director R.C. Levin For For Management 1.8 Elect Director R.A. McGinn For For Management 1.9 Elect Director E.D. Miller For For Management 1.10 Elect Director S.S. Reinemund For For Management 1.11 Elect Director R.D. Walter For For Management 1.12 Director R.A. Williams For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management 5 Provide for Cumulative Voting Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder ANADARKO PETROLEUM CORPORATION Ticker: APC Security ID: 032511107 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kevin P. Chilton For For Management 2 Elect Director Luke R. Corbett For For Management 3 Elect Director H. Paulett Eberhart For For Management 4 Elect Director Peter J. Fluor For Against Management 5 Elect Director Richard L. George For For Management 6 Elect Director Preston M. Geren, III For Against Management 7 Elect Director Charles W. Goodyear For For Management 8 Elect Director John R. Gordon For Against Management 9 Elect Director James T. Hackett For For Management 10 Elect Director Eric D. Mullins For For Management 11 Elect Director Paula Rosput Reynolds For For Management 12 Elect Director R. A. Walker For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 16 Require Independent Board Chairman Against For Shareholder 17 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Gender Identity 18 Pro-rata Vesting of Equity Awards Against Against Shareholder 19 Report on Political Contributions Against Against Shareholder APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record
